[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 146 
The sole question is, was there any consideration for the bonds and mortgages executed by the defendant to Hart. Assuming that Mrs. Pattee could have enforced the agreement of Hart, made in 1868, to reconvey the real and personal property conveyed to him at that time, so far as it related to her separate estate embraced in the conveyance, it is very clear that it could not have been enforced as to the lot conveyed to Hart, owned by her husband. The object of William E. Pattee, in conveying the property *Page 147 
was to defraud his creditors, and he induced his wife to convey her property also, upon the supposition, that while in her hands it was subject to his debts. Upon the admitted facts in respect to her title, this was a groundless fear, but at the request and through the influence of her husband, and believing that the danger was real, she made the conveyance, on receiving the assurance from Hart, that the property should be conveyed to her, when she or her husband should request it, including the lot which belonged to and was conveyed by the husband.
The court, upon well-settled principles, would not interpose to relieve William E. Pattee, or give him a remedy upon the agreement. Hart acquired by the transaction a good title to the property conveyed by the husband, except as against his creditors, and if under the peculiar circumstances, the court would enforce the agreement for the protection of Mrs. Pattee (which is not now necessary to decide), she could not claim any thing more than to have a reconveyance of her separate estate. In December, 1872, Hart conveyed to Mrs. Pattee the three lots conveyed to him in 1868, including the lot formerly owned by her husband and took back the bonds and mortgages in question. The conveyance to Mrs. Pattee of the lot which Hart held under the conveyance from her husband, furnished a consideration for the bonds and mortgages. There was also a consideration in the liquidation and settlement of Hart's claim. By the agreement made in 1868, Hart was to remove from his then residence to Avon, and take charge of the hotel and livery business and conduct it for the benefit of Mrs. Pattee, and was to be paid for his services. He moved to Avon, and remained there about five years, receiving the avails of the business up to 1872, and he made large expenditures in improving the property, paid taxes, and advanced money to pay a mortgage on one of the lots. Mrs. Pattee could not claim a reconveyance of the property, except upon an accounting with Hart and paying him such balance as might be found due. (Carnes v. Platt, 59 N.Y., 413.) The parties for some months before *Page 148 
the reconveyance to Mrs. Pattee, were negotiating the terms upon which it should be made, and it was finally agreed that Hart should convey to Mrs. Pattee, upon her executing the bonds and mortgages in question, and paying $2,000 in money, and the settlement was completed on this basis. Hart, so far as appears, never repudiated the agreement made in 1868, or claimed to hold the property in hostility to its provisions. Whether $10,000, the sum required to be paid was more than Hart was justly entitled to, or ought to have claimed, is a question which cannot now be considered. There was a claim made and a settlement, and the bonds and mortgages given in pursuance of it. We cannot say that the claim was without foundation, or that its settlement did not furnish a consideration for the securities taken. The learned referee held that the answer did not state a defence, and also, that none was established by the facts proved on the trial. We are of opinion that his decision was right, on the ground last stated, and it is unnecessary to consider whether the facts alleged in the answer, if taken to be true, showed that the bond and mortgages were without consideration. The actual transaction was shown on the trial, and the facts there developed did not establish a defence.
The judgment should be affirmed.
All concur.
Judgment affirmed.